DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/21 has been entered. 

Remarks
This action is in response to the request for continuation received on 11/19/21.  Claims 3-22 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 3-22 are provisionally rejected on the ground of nonstatutory double patenting.
Claims 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holenstein et al. (US 9,904,721) and further in view of Cole et al. (US 10,133,767).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 3-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6-10, 13-17, and 20-22 of copending Application No. 16/844247 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application anticipate the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holenstein et al. (US 9,904,721) and further in view of Cole et al. (US 10,133,767).

With respect to claim 3, Holenstein teaches a system for application object materialization, the system comprising: 
one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: 
output a plurality of data objects to a plurality of tables in a target database in response to an input of the plurality of data objects from a plurality of tables in a source database (Holenstein, Col. 15 Li. 62-67, a Collector follows the transaction log and selects changes that are to be replicated. It sends these changes over a communication channel to a Consumer or Applier that applies the changes to a target database and/or transfers the data changes to a target application. & Col. 19 Li. 40-42, The Shadowbase data replication engine, from Gravic, Inc., replicates database changes from a source database to one or more target databases or target application); 
construct, by a materializer, an application object based on applying relationships between the plurality of tables in the source database to the plurality of data objects in the plurality of tables in the target database (Holenstein, Col. 14 Li. 32-36, data DP2 periodically flushes the changes accumulated in its change queue to the preflush buffer of the MAT or AUX to which it is assigned. These changes are ultimately written to an Audit Trail disk, thus materializing the changes); and 

Holenstein doesn't expressly discuss output the application object, in response to receiving an application object request from an application associated with the target database.
Cole teaches construct, by a materializer which reads data objects from tables in the target database after the data objects were input from the source database (Cole, Col. 6 Li. 24-32, a data store manager 130 ( e.g., 130A or 130B) may establish a respective cursor on the journal, such that the committed transaction entries 127 are examined in sequence ( e.g., in order of increasing commit sequence number) by the cursor via journal read interfaces 191, and some or all of the writes that are indicated in the entries 127 are applied or propagated at the corresponding data store 131.), an application object based on applying a data model, representing relationships between the plurality of tables in the source database, to the data objects in the tables in the target database (Cole, Col. 6 Li. 43-48, different materialization strategies may be utilized for different materialization nodes 167 -e.g., the same set of state changes may be represented at respective materialization nodes using different sets of attributes or different data structures. Data stores 131 may implement respective data models in some embodiments & Col. 36 Li. 40-44, The committed writes indicated in the journal entries 2117 may be applied (e.g., stored at respective storage devices of data stores 2113, such as 2113A or 2113B) according to 
output the application object, in response to receiving an application object request from an application associated with the target database (Cole, Col. 37 Li. 5-20, a number of different applications may access and manipulate the data of the storage system 2100, e.g., via the journal write interfaces 2192 … read materialized versions of the data from any of one or more materialization nodes if needed.).  
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Holenstein with the teachings of Cole because it enables applications to access data that is stored in distributed environments (Cole, Col. 1 Li. 25-28).
With respect to claim 4, Holenstein in view of Cole teaches the system of claim 3, wherein the plurality of instructions further causes the processor to one of identify the relationships between the plurality of tables in the source database and input the relationships between the plurality of tables in the source database from a database system associated with the source database (Holenstein, Col. 20 Li. 60-67, Each Consumer is assigned a set of tables that are used by related transactions. Related transactions are those that must commit in natural-flow or landed order with respect to each other. For instance, a customer table and an order table are related, as are a department table and an employee table. In this case, the customer and order tables can be replicated to one Consumer; and the department and employee tables can be replicated to a separate Consumer.).  

With respect to claim 5, Holenstein in view of Cole teaches the system of claim 3, wherein the relationships between the plurality of tables in the source database are based on at least one of a deconstruction of an application object that is associated with an application associated with the source database into data objects normalized in the plurality of tables in the source database, and a link between a first data object in a first table, of the plurality of data objects in the plurality of tables in the source database, and a second     data object in a second table, of the plurality of data objects in the plurality of tables in the source database (Holenstein, Col. 20 Li. 60-67, Each Consumer is assigned a set of tables that are used by related transactions. Related transactions are those that must commit in natural-flow or landed order with respect to each other. For instance, a customer table and an order table are related, as are a department table and an employee table. In this case, the customer and order tables can be replicated to one Consumer; and the department and employee tables can be replicated to a separate Consumer.).  

With respect to claim 6, Holenstein in view of Cole teaches the system of claim 3, wherein inputting the plurality of data objects from the plurality of tables in the source database comprises a plurality of threads inputting the plurality of data objects in parallel and outputting the plurality of data objects to the plurality of tables in the target database comprises the plurality of threads outputting the plurality of data objects in parallel (Holenstein, Col. 20 Li. 53-55, FIG. 13b, two or more independent 
With respect to claim 7, Holenstein in view of Cole teaches the system of claim 3, wherein creating the application object is further based on at least one of dimension data that enriches the application object and an aggregation of data from children objects of the application object (Holenstein, Col. 21 Li. 1-9, When a Consumer receives a transaction commit, it will commit all updates within the scope of that transaction to the tables that it is managing. Thus, a single source transaction may result in multiple target transactions if the transaction updates are spread across multiple Consumers. Since updates for all related tables are sent in natural-flow or landed order to only one Consumer, that Consumer guarantees that all updates to its related tables are made in natural-flow or landed order.).  
With respect to claim 8, Holenstein in view of Cole teaches the system of claim 3, wherein the plurality of instructions further causes the processor to construct, by another type of materializer (Cole, Col. 6 Li. 58- Col. 7 Li. 7, materializing different data types based on materialization node capabilities), another type of application object based on applying the relationships between the plurality of tables in the source database to the plurality of data objects in the plurality of tables in the target database (Cole, Col. 36 Li. 40-61, the committed writes in the journal entries may applied according to different materialization strategies at materialization nodes based on the relevant subset of state change information), and outputting the application object comprises outputting the other type of application object (Cole, Col. 37 Li. 5-20, 
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Holenstein in view of Cole because it enables support for transactions that cross data store boundaries (Cole, Col. 1 Li. 25-28).

With respect to claim 9, Holenstein in view of Cole teaches the system of claim 8, wherein the application object is associated with a version that is transactionally consistent with another version associated with the other type of application object (Cole, Col. 36 Li. 7-14 & Li. 24-39, transactions applied to journal given a sequence number).  

With respect to claims 10-16, the limitations are essentially the same as claims 3-9, in the form of a computer program product, and are rejected for the same reasons.

With respect to claims 17-22, the limitations are essentially the same as claims 3-9, in the form of a method, and are rejected for the same reasons.

Response to Arguments
Rejections under 35 U.S.C. 103
Applicant's arguments filed 3/5/21 pg. 10 argue against the use of Cole because Cole’s system materializes different subsets of one database’s content and not a target 
Applicant argues that Cole does not teach reading data objects from a target database after the data objects were input from a source database.  The Examiner respectfully disagrees.  Cole teaches that a number of different applications may access and manipulate the data of the storage system 2100, e.g., … via the materialized read interfaces supported by the data store managers 2110. Application 2152A reads materialized data from node 2167A (as indicated by arrow 2117A), application 2152C reads materialized data from node 2167B (as indicated by arrows 2117D), while application 2152B reads materialized data from both nodes 2167A and 2167B (as indicated by arrows 2117B and 2217C) Fig. 21 & Col. 37 Li. 5-17.  This data was input from the journal and therefore “input from a source database.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169